1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                                   )   1:19-mc-00028-SAB
                                                              )
9                                                             )   ORDER DENYING PLAINTIFF’S REQUEST TO
                                                              )   BE EXEMPT FROM THE ELECTRONIC FILING
10   ALLEN HAMMLER,                                               SYSTEM AT CALIFORNIA STATE PRISON,
                                                              )   CORCORAN, DIRECTING CLERK OF COURT
11                                                            )   TO RETURN COMPLAINT TO PLAINTIFF AND
                                                              )   PROVIDE A COPY OF A BLANK APPLICATION
12                                                            )   TO PROCEED IN FORMA PAUPERIS
                                                              )
13                                                            )   [ECF Nos. 3, 4]
14                                                                 I.
15                                                     INTRODUCTION
16            On April 22, 2019, the Court received a notice from the Plaintiff requesting access to the
17   electronic case filing system at California State Prison, Corcoran (“CSP-COR”).
18            On April 26, 2019, the Court served a copy of Mr. Hammler’s documentation on Supervising
19   Deputy Attorney General Christopher Becker and directed Mr. Becker to file a response to Mr.
20   Hammler’s documentation within fourteen days. The Court also directed Plaintiff to file a brief within
21   twenty-one days.
22            On April 30, 2019, Deputy Attorney General Brian Chan filed a declaration by M. Porter,
23   Library Technical Assistant at CSP-COR addressing Plaintiff’s assertion that he does not have access
24   to the electronic filing system at CSP-COR.1 On May 13, 2019, Plaintiff filed a response via motion
25   for sanctions.
26
27
     1
       Except for specifically identified motions not at issue here, a magistrate judge is permitted to hear and determine any
28   pretrial matter that is not dispositive of a claim or defense pending before the court. 28 U.S.C. § 636(b)(1); Local Rule 302.

                                                                   1
1                                                                 II.

2                                                         DISCUSSION

3             M. Porter declares the following:

4             The law library’s records show Inmate Hammler (F-73072) was suspended from physically
              accessing the law library on March 18, 2019, because he received a Rules Violation Report
5             (RVR) that same date. While on suspicion from physically accessing the law library, Inmate
              Hammler can still request legal materials, copy services, and e-filing assistance through the
6
              law library paging system or by filing a CDCR Form 22. While on suspicion from physically
7             accessing the law library, Inmate Hammler has full access to the court’s e-filing system
              through CSP-Corcoran’s paging system.
8
              The law library’s records show that Inmate Hammler previously used the law library paging
9
              system in January and February 2019. The law library’s records also show that during his
10            most recent suspension from physically accessing the law library, the law library received
              requests from Inmate Hammler for legal materials and copy services on March 25, 2019, April
11            8, 2019, April 11, 2019, April 15, 2019, April 18, 2019, and April 22, 2019. There are no
              records showing the law library ever received requests or paperwork from Inmate Hammler to
12            e-file with the courts.
13
     (Declaration of M. Porter, at ¶¶ 2-3.)
14
              Plaintiff contends that after he was placed on restriction, M. Porter advised him to give his
15
     submissions to a correctional officer who would deliver it to M. Porter. However, Plaintiff has not
16
     been able to get a correctional officer to deliver his documents to M. Porter. Plaintiff explains that he
17
     has had delays in both the delivery and receipt of legal documents because of his restriction.
18
              As Plaintiff is incarcerated at CSP-COR, he is subject to the Standing Order in Re: Procedural
19
     Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CSP-COR.
20
     Pursuant to the standing order, which applies to initial filings: (1) new complaints are subject to e-
21
     filing and they may not exceed twenty-five pages in length; and (2) motions seeking relief from the
22
     standing order, motions for emergency relief, or motions to increase the page limit shall be no more
23
     than fifteen (15) pages. As a California Department of Corrections and Rehabilitation participating
24
25
26
     As the issue addressed here is not dispositive of Plaintiff's action, but merely addresses the manner in which his case must
27   be filed, the Court shall proceed by order.

28

                                                                   2
1    facility, no initial documents are accepted for filing by the Clerk of Court unless done pursuant to the

2    standing order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours.

3           While e-filing is mandatory at the designated prisons, it also provides benefits to inmates who

4    file under this program. E-filing is faster and cheaper than filing via the U.S. Postal Service. You pay

5    no copy charges or postage fees when you e-file, and the original documents are returned to the

6    inmate. The e-filing process is initiated by the inmate submitting his case filings to the CDCR staff in

7    the inmate’s housing unit or law library. CDCR staff will scan and arrange for scanning your

8    documents. CDCR staff will then return the originals to the Plaintiff with a designated stamp that

9    indicates the documents were scanned and emailed for filing complete with a date, page number and

10   initials of the person scanning. While page limits are imposed on the initial filing, Plaintiffs re also

11   afforded an opportunity to seek relief from the Standing Order’s page limit by way of a motion at the

12   time they file their filing. Upon receipt of the initial filing, the Court opens a case, assigns a case

13   number and generates initial case opening documents. The Court emails back the prisoner new case

14   numbers, which are then delivered to the inmate by CDCR staff. This turnaround not only saves costs

15   to Plaintiffs but also results in quicker receipt of filing and initial documents as the process is not

16   completed through the United States mail. After the filing of the initial complaint and the return of the

17   new case documents, all further filings and correspondence with the court proceed as normal and by

18   the U.S. Postal Service mail.

19          The fact that Plaintiff may be subjected to some delay in delivery and receipt of documents

20   does not warrant him to be excused from the e-filing requirement. M. Porter declares, under penalty

21   of perjury, that Plaintiff has requested and received access to legal materials and copies on several

22   occasions in April, and as of April 30, 2019, the law library at CSP-COR has not received a request or

23   paperwork from Plaintiff to electronically file a complaint with the Court. Therefore, Plaintiff will be

24   directed to comply with the Court’s standing order and electronically file his complaint with the Court.

25          With regard to Plaintiff’s request for sanctions, it must be denied. In any filing in federal

26   court, an attorney, including a pro se party, is subject to sanctions under Federal Rule of Civil

27   Procedure 11 for his acts in this case. Rule 11 states, in pertinent part:

28   ///

                                                           3
1           (b) Representations to the Court. By presenting to the court a pleading, written
            motion, or other paper—whether by signing, filing, submitting, or later advocating it—
2           an attorney or unrepresented party certifies that to the best of the person’s knowledge,
            information, and belief, formed after an inquiry reasonable under the circumstances:
3
4           (1) it is not being presented for any improper purpose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost of litigation;
5
            (2) the claims, defenses, and other legal contentions are warranted by existing law or
6
            by a nonfrivolous argument for extending, modifying, or reversing existing law or for
7           establishing new law;

8           (3) the factual contentions have evidentiary support or, if specifically so identified,
            will likely have evidentiary support after a reasonable opportunity for further
9           investigation or discovery....
10
            Federal Rule of Civil Procedure 11(c) further states, in pertinent part:
11
            (c) Sanctions.
12
            (1) In General. If, after notice and a reasonable opportunity to respond, the court
13
                determines that Rule 11(b) has been violated, the court may impose an appropriate
14              sanction on any attorney, law firm, or party that violated the rule or is responsible
                for the violation.
15
            (2) Motion for Sanctions. A motion for sanctions must be made separately from any
16
                other motion and must describe the specific conduct that allegedly violates Rule
17              11(b). The motion must be served under Rule 5, but it must not be filed or be
                presented to the court if the challenged paper, claim, defense, contention, or denial
18              is withdrawn or appropriately corrected within 21 days after service of within
                another time the court sets.
19
20          (3) On the Court’s Initiative. On its own, the court may order an attorney, law firm,
                or party to show cause why conduct specifically described in the order has not
21              violated Rule 11(b).

22          Rule 11 places “stringent notice and filing requirements on parties seeking sanctions.”
23   Holgate v. Baldwin, 425 F.3d 671, 677 (9th Cir. 2005). Rule 11 contains a “safe harbor”
24   provision, which requires a party seeking sanctions “to give the opposing party 21 days” to
25   withdraw or otherwise correct the offending paper before filing the motion for sanctions.” Id.
26   at 678; Fed. R. Civ. P. 11(c)(1)(A). The Ninth Circuit strictly enforces the “safe harbor”
27   provision and “must reverse the award of sanctions when the challenging party [fails] to
28

                                                         4
1    comply with the safe harbor provisions, even when the underlying filing is frivolous. Holgate,

2    425 F.3d at 678.

3           Plaintiff has failed to comply with the 21-day safe harbor provision of Rule 11. Plaintiff

4    complains of statements made by Librarian Porter in the declaration submitted on April 30, 2019.

5    Plaintiff submitted his motion for sanctions seven days later on May 7, 2019, which was filed on May

6    13, 2019. (ECF No. 5.) Therefore, Plaintiff could not have complied with the safe harbor provision.

7                                                        III.

8                                         CONCLUSION AND ORDER

9           Based on the evidence before the Court, Mr. Hammler has not complied with the requirement

10   to request to electronically file his complaint with the Court. There is no basis for Court intervention

11   and Mr. Hammler must comply with the normal procedures pursuant to the Court’s Standing Order to

12   have his complaint e-filed with this Court. In the interest of justice, the Court will return all

13   documentation submitted to the Court, including the form complaint to Mr. Hammler for purposes of

14   re-filing in compliance with the Court’s Standing Order, along with a blank application to proceed in

15   forma pauperis or pay the $400.00 filing fee.

16          Accordingly, it is HEREBY ORDERED that:

17          1.      Plaintiff’s request to be exempt from the electronic filing requirement is DENIED;

18          2.      Plaintiff must comply with the Court’s Standing Order to have his complaint

19                  electronically filed by this Court and the failure to do so will result in return of the

20                  complaint as not filed;

21          3.      The Clerk of Court shall send Plaintiff a blank application to proceed in forma pauperis

22                  by a prisoner; and

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          5
1             4.      The Clerk of Court is directed to return all documentation stamp received by the Court

2                     on April 22, 2019 (ECF No. 1).

3
4    IT IS SO ORDERED.

5    Dated:        May 16, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         6
